Title: To Thomas Jefferson from John B. Mitchell, 22 July 1820
From: Mitchell, John B.
To: Jefferson, Thomas


Sir
Richmond
July 22nd 1820
I have been informed that you want a person in the situation of an Overseer—I am at present out of a place and would be glad to make an engagement with you if It meets your approbation I can bring you Respectable Recommendations as to probity &a I have never been in the situation of an Overseer but has conducted a large Farm on my own Accots in Europe I understand accots If you should want please write me what you would give a year to a Man that would be capable of Filling the situation—Yours very respectfullyJno B MitchellP.S.. I will consider it a particular favour by hearing from you as early as convenient and direct to me Richmond—J B M